EXHIBIT 10.2
 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR APPLICABLE STATE SECURITIES LAWS.




AE ADVANCED FUELS KEYES, INC.


15% SUBORDINATED PROMISSORY NOTE
 

$400,000.00   June 26, 2012

 
                                                                                                                     
FOR VALUE RECEIVED, Aemetis Advanced Fuels Keyes, Inc., a Delaware corporation
(the “Company”) that is a wholly owned subsidiary of Aemetis, Inc. (“Aemetis”)
promises to pay to Third Eye Capital Corporation (“Purchaser”), or his
registered assigns, in lawful money of the United States of America the
principal sum of Four Hundred Thousand dollars ($400,000), or such lesser amount
as shall equal the outstanding principal amount hereof, together with interest
from the date first set forth above on the unpaid principal balance at a rate
equal to 15.00% per annum, computed on the basis of the actual number of days
elapsed and a year of 365 days (the “Note”).  This Note is guaranteed by
Aemetis, Inc.

 
All unpaid principal, together with any then unpaid and accrued interest and
other amounts payable hereunder, shall be due and payable on the earlier of (i)
July 6, 2012 (the “Maturity Date”); (ii) the completion of an equity private
placement by the Company or Aemetis in an amount of not less than Twenty Five
Million Dollars ($25 million); (iii) the completion of a Initial Public Offering
by the Company or Aemetis; (iv) the completion of a revolving credit facility in
connection with the acquisition of an ethanol facility or (v) after the
occurrence of an Event of Default (as defined below), if such amounts are
declared due and payable by Purchaser in accordance with the terms hereof.
 
The following is a statement of the rights of Purchaser and the conditions to
which this Note is subject, and to which Purchaser, by the acceptance of this
Note, agrees:
 
1.           Definitions. As used in this Note, the following capitalized terms
have the following meanings:
 
(a)           “Company” includes the corporation initially executing this Note
and any Person which shall succeed to or assume the obligations of the Company
under this Note.
 
(b)           “Event of Default” has the meaning given in Section 4 hereof.
 
(c)           “Lien” shall mean, with respect to any property, any security
interest, mortgage, pledge, lien, claim, charge or other encumbrance in, of, or
on such property or the income therefrom, including, without limitation, the
interest of a vendor or lessor under a conditional sale agreement, capital lease
or other title retention agreement, or any agreement to provide any of the
foregoing, and the filing of any financing statement or similar instrument under
the Uniform Commercial Code or comparable law of any jurisdiction.
 
(d)           “Note Obligations” shall mean the debt, liabilities and
obligations, owed by the Company to Purchaser, now existing or hereafter arising
under or pursuant to the terms of this Note, including, all interest, fees,
charges, expenses, attorneys’ fees and costs and accountants’ fees and costs
chargeable to and payable by the Company under this Note, in each case, whether
direct or indirect, absolute or contingent, due or to become due, and whether or
not arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U. S. C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.
 
(e)           “Obligations” shall mean and include all of the Note Obligations
under all of the Notes issued by the Company, all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to
Purchasers of every kind and description (whether or not evidenced by any note
or instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of the Notes, including all
interest, fees, charges, expenses, attorneys’ fees and costs, and accountants’
fees and costs chargeable to and payable by the Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U. S. C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.
 
(f)           “Operative Documents” shall mean this Note, the Warrant Agreement
and the Note and Warrant Subscription Agreement related hereto.
 
(g)           “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity, or a governmental authority.
 
(h)           “Purchaser” shall mean any Person who shall at the time be the
registered holder of a Note.
 
(i)           “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Prepayment; Payment Prorata.  Upon five (5) days prior written
notice to Purchaser, the Company may prepay this Note in whole or in part at any
time, provided that any prepayment of this Note may only be made in connection
with the prorated prepayment of all notes issued by the Company on the same or
similar terms as this Note, based on each Purchaser’s pro rata outstanding
principal balance at the time of prepayment.
 
3.           Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” under this Note:
 
(a)           Failure to Pay.  The Company shall fail to pay when due and as
required to be paid herein, any amount of principal, interest or fee due
hereunder within fifteen (15) days after the same becomes due; or
 
(b)           Breaches of Note Covenants. The Company shall fail to perform or
observe any term, covenant or agreement in the Note, and such breach is not
cured within 30 days after receipt of notice from Purchaser of the breach; or
 
(c)           Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Company to Agent in writing in connection with this Note shall
be false, incorrect, incomplete or misleading when made or furnished; or
 
(d)           Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii)
make a general assignment for the benefit of its or any of its creditors, (iii)
be dissolved or liquidated, (iv) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (v) take any action for the purpose of
effecting any of the foregoing, and any such action has not been discharged or
rescinded within sixty (60) days of commencement; or
 
(e)           Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
or of all or a substantial part of the property thereof, or an involuntary case
or other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement.
 
4.           Rights of Purchaser upon Default. Upon the occurrence or existence
of any Event of Default, Purchaser may, by written notice to the Company,
declare all outstanding Obligations payable by the Company hereunder to be
immediately due and payable.  In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, Purchaser may exercise any
other right power or remedy granted to it by the Operative Documents or
otherwise permitted to it by law, either by suit in equity or by action at law,
or both.
 
5.           Successors and Assigns.  Subject to the restrictions on transfer
described in Sections 8 and 9 below, the rights and obligations of the Company
and Purchaser shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
6.           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified only upon the written consent of the Company and the
Purchaser.
 
7.           Transfer of this Note.  Purchaser acknowledges that such Purchaser
has been informed by the Company of, or is otherwise familiar with, the nature
of the limitations imposed by the Act and the rules and regulations thereunder
on the transfer of this Note. In particular, such Purchaser agrees that no sale,
assignment or transfer of any of the Note acquired by such Purchaser shall be
valid or effective, and the Company shall not be required to give any effect to
such a sale, assignment or transfer, unless (a) the sale, assignment or transfer
of such Note is registered under the Act, it being understood that the Note is
not currently registered for sale and that the Company has no obligation to so
register the Note; or (b) the Note is sold, assigned or transferred in
accordance with all the requirements and limitations of an exemption from
registration under the Act. Purchaser further understands that an opinion of
counsel satisfactory to the Company and other documents may be required to
transfer the Note.  Each Note thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the Act, unless in the opinion of counsel for the Company such legend is not
required in order to ensure compliance with the Act.  Subject to the foregoing,
transfers of this Note shall be registered upon registration books maintained
for such purpose by or on behalf of the Company.  Prior to presentation of this
Note for registration of transfer, the Company shall treat the registered holder
hereof as the owner and holder of this Note for the purpose of receiving all
payments of principal and interest hereon and for all other purposes whatsoever,
whether or not this Note shall be overdue and the Company shall not be affected
by notice to the contrary.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Assignment by the Company.  Neither this Note nor any of the
rights, interests or obligations hereunder may be assigned, by operation of law
or otherwise, in whole or in part, by the Company without the prior written
consent of the Purchaser.
 
9.           Notices.  All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Purchaser in writing.  All such
notices and communications will be deemed effectively given the earlier of (i)
when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation), (iv)
one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
 
10.           Pari Passu Notes.  Purchaser acknowledges and agrees that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to the other Notes issued on the same or similar terms of such Notes.
 
11.           Maximum Interest Rate. Notwithstanding anything to the contrary
contained in any Operative Document, the interest paid or agreed to be paid
under the Operative Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the Agent or any
Purchaser shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Notes on a pro rata
basis, based upon the outstanding principal balance of each such Note, or, if it
exceeds such unpaid principal, shall be refunded to the Company.
 
12.           Expenses; Waivers.  If action is instituted by Purchaser to
collect this Note, the Company promises to pay all reasonable litigation costs
and expenses, including attorneys’ fees and costs incurred in connection with
such action.
 
13.           Governing Law.  This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of California, without regard to the conflicts of law
provisions of the State of California, or of any other state.
 
The Company has caused this Note to be issued as of the date first written
above.
 

 PURCHASER:       AEMETIS ADVANCED FUELS KEYES, INC.,    Third Eye Capital
Corporation       a Delaware corporation                               By:
/s/ Arif N. Bhalwani 
    By:
/s/ Eric A. McAfee
  Name: Arif N. Bhalwani      Name:
Eric A. McAfee
  Title: Managing Director     Title:
Chief Executive Officer 
 

 

Address: 161 Bay Streeet, Suite 3930,             Toronto, ON MSJ 251          
         Acknowledged and Agreed:                         AEMETIS, INC., a
Nevada corporation                                       By: /s/ Eric A. McAfee
          Name: Eric A. McAfee           Title:
Chief Executive Officer 
 

 
 
                                           



